Citation Nr: 1342759	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  09-26 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for residuals of a head injury.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Counsel



INTRODUCTION

The Veteran had active service from January 1972 to February 1992.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia (sent by the RO in Roanoke, Virginia).

The Veteran requested a hearing before the Board.  The requested hearing was conducted in August 2011 by the undersigned Acting Veterans Law Judge.  A transcript is associated with the claims file. 

In February 2012 and November 2012, the Board remanded this claim for further development.  In October 2013, the Board requested an expert medical opinion from the Veterans' Health Administration (VHA).  See 38 C.F.R. § 20.901 (2013).  A VHA opinion was received in December 2013.  

As discussed below, resolving all reasonable doubt in the Veteran's favor, service connection is warranted.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, residuals of a head injury, to include the diagnosis of cervical degenerative disc disease, is attributable to service.


CONCLUSION OF LAW

Service connection for residuals of a head injury, to include the diagnosis of cervical degenerative disc disease, is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal, and thus, to the extent there was any error in fulfilling VA's duties to notify and assist, the error was not prejudicial to the Veteran.

II.  Entitlement to Service Connection for Residuals of a Head Injury

The Veteran seeks entitlement to service connection for residuals of a head injury.  He asserts that as a result of a head injury during service he experiences sharp pain in his upper cervical spine.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran's service records were reviewed.  In August 1973, the Veteran suffered a loss of consciousness after a head injury in a swimming pool.  He complained of dizziness and headaches.  In September 1973, he was evaluated for continued headaches and some vomiting.  X-rays of the skull were negative for acute bony trauma, but showed a possible pinealoma.  At the November 1991 examination for retirement, the Veteran complained of frequent or severe headaches, dizziness or fainting spells and a head injury.  

Post-service, at a May 1992 VA examination, the Veteran reported having headaches since a fall in 1972 when his head hit concrete.  He noted that he experienced pain when turning his head to the left.  Tri-Care progress notes from April 2007 refer to a December 2004 x-ray demonstrating mild degenerative disc disease.  In an April 2011 VA examination, the Veteran complained of radiating pain in the neck with rotation, as well as a "grinding" in the neck.

The Veteran testified at an August 2011 Board hearing that he experienced neck pain with motion, radiating into the head, after experiencing a concussion during service.  See August 2011 BVA Hearing Transcript, pages 6-7.  The Veteran was afforded a VA examination in April 2012, at which time he was diagnosed with degenerative disc disease of the cervical spine.

The Board notes that several VA examiners and the provider of the VHA opinion have opined that the Veteran's current disorder is not due to his head injury in service.  However, these opinions have all disregarded the Veteran's lay statements regarding continuity of symptomatology.  Consequently, the Board accords these etiological opinions very little probative weight.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).

The Board finds that the Veteran is competent to report that he has experienced residual symptoms, including pain in his neck, since his head injury in service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses).  The Board further finds that the Veteran's reports of residual symptoms to be credible.  The Veteran's head injury is documented during service.  Furthermore, the Veteran indicated on his separation examination that he still experienced symptoms at that time.  The Board notes that the Veteran's account of pain and residual symptoms has been consistent throughout the appeal.

Although the Board has sought additional medical evidence on multiple occasions to address additional questions regarding etiology, the Board has been unable to obtain an opinion that adequately considers the Veteran's lay testimony.  Considering the evidence that is of record, the Veteran has consistently, credibly, and competently reported a pain in his neck and the back of his head with movement since his documented head injury in service.  The Board finds that it would be prejudicial to further delay final adjudication of this appeal by again seeking such an opinion.  With the limitations of the record in mind, the Board finds that evidence tends to support service connection for residuals of a head injury, to specifically include the diagnosis of degenerative disc disease in the cervical spine.  Service connection for residuals of a head injury is warranted.


ORDER

Entitlement to service connection for residuals of a head injury, to include the diagnosis of cervical degenerative disc disease, is granted.



____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


